Citation Nr: 1737020	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether it was proper to reduce the rating for prostate cancer from 100 percent to zero percent effective January 1, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1967 to November 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The jurisdiction of the case now rests with the RO in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The 100 percent rating for prostate cancer was reduced improperly since the RO failed to consider the regulatory requirements that govern such reductions. 


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for prostate cancer have been met, effective January 1, 2014.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.105 (e), 3.344 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

From a procedural standpoint, the reduction of the rating for prostate cancer from 100 percent to zero percent effective January 1, 2014 was proper.  See 38 C.F.R. § 3.105 (e).  A February 2013 rating decision notified the Veteran of the proposed reduction.  The Veteran was notified in a letter that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  See Notification Letter and Rating Decision - Narrative received February 18, 2013, in VBMS.

The RO took final action to reduce the disability rating in an October 2013 rating decision.  The RO informed the Veteran of this decision by letter that same month. The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.

As for whether the reduction was proper on a factual basis, substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155.

For disabilities that are likely to improve, reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (c) (2016).  Reexamination disclosing improvement in the disability will warrant a reduction in rating.  Id.  If a rating has been in effect for a long period of time, there are additional requirements that must be satisfied before a rating may be reduced, as set forth in 38 C.F.R. § 3.344 (a) and (b).  See 38 C.F.R. § 3.344 (c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Here, the 100 percent rating for the Veteran's prostate cancer became effective on September 7, 2011, and the reduction to zero percent became effective on January 1, 2014.  Since the 100 percent rating was not in effect for 5 years, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply. 

It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595   (1991).  Indeed, in Shafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344 (a), among other regulations.  Id.  

It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); 38 C.F.R. 3.344 (a) (2016).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992). 

The Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the requirements of 38 C.F.R. § 3.344 (a).  More specifically, the evidence does not show improvement in the disability, particularly under the ordinary conditions of life.

The Veteran underwent a VA examination in January 2013.  The examiner noted that he did not review the claims files, did not examine the Veteran physically, and that there was no change in the Veteran's VA-established diagnosis.  The Veteran reported that he initially presented with difficulty urinating, and was diagnosed with an enlarged prostate and prostate cancer after a biopsy.  The Veteran stated that he received radiation for two months, and had no surgery done.  Following radiation therapy, the Veteran related that he developed severe fatigue and weakness that have only partially improved.  The Veteran said that he found it difficult to carry out a full day's activity due to fatigue.  He denied any renal complications or difficulty urinating. 

The examiner noted that the Veteran did not complete, and was not undergoing, any treatment for prostate cancer (the Board notes here that this was incorrect, as the Veteran reported undergoing radiation therapy).  The examiner also noted that the Veteran completed radiation therapy in September 2010.  The examiner related that the Veteran did not experience any voiding dysfunction, had no recurrent urinary tract or kidney infections, experienced erectile dysfunction, had no retrograde ejaculation, and had no other residual conditions, complications, findings, or symptoms.  The examiner opined that the Veteran's prostate cancer impacted his ability to work, as he found it difficult to carry out a full day's activity due to fatigue.    

The Veteran's VA treatment records state that the Veteran completed radiation treatment for prostate cancer in February 2012.  See VA March 28, 2013 treatment note, in VBMS.  The Veteran reported to his treating physician that he felt fatigued after radiation treatment completion.  See VA February 24, 2012, March 11, 2013 treatment notes, in VBMS.  Another VA treating physician noted that the Veteran underwent radiation in or around October 2012.  See VA March 8, 2013 treatment note, in VBMS.  The Veteran stated that he woke up three to four times a night to void.  See VA March 28, 2013 treatment note, in VBMS.  
     
Treatment notes from September 2014 show that the Veteran was experiencing a biochemical recurrence of the prostate cancer (he was otherwise "completely asymptomatic").  See VA September 29, 2014 treatment note, in VBMS.  
Notes showed that a prostatectomy was recommended.  See VA September 30, 2014 treatment note, in VBMS.  

The Veteran underwent another VA examination in November 2016.  The examiner noted that the Veteran was first diagnosed with prostate cancer in July 2011, and had a recurrence of it in April 2014.  The examiner noted that the Veteran finished radiation in February 2012.  The examiner noted that the Veteran's disease was active.  The examiner noted that the Veteran completed treatment, had radiation therapy completed in February 2012, and was starting androgen deprivation therapy.  The examiner noted that the Veteran experienced voiding dysfunction which caused urine leakage (which did not require the wearing of absorbent material), experienced urinary frequency (between two to three hours in daytime, three to four times at night); experienced obstructed voiding (slow stream); did not experience any urinary tract or kidney infections; experienced erectile dysfunction; and did not have any other residual conditions or complications.  The examiner opined that the Veteran's prostate cancer did not impact his ability to work.  He emphasized that the Veteran's prostate cancer was active.      

Here, the Board notes that the Veteran already receives a separate disability rating for his erectile dysfunction.  See October 2013 rating decision.  He was also assigned a 20 percent rating for his prostate cancer.  See January 2015 rating decision.     

Based on the comparison of the medical records, the evidence does not reflect an improvement in the disability.  Not only is the Veteran shown to experience the same symptoms before and after January 1, 2014 (namely, extreme fatigue which prevented him from doing the activities of daily life), but his cancer also recurred in April 2014.  His cancer was still considered active in November 2016.

In short, the RO clearly only rated the prostate residuals disability and gave no consideration as to the history of the disability, reported symptoms, the thoroughness of the examinations, or whether any material improvement was shown to include under the ordinary conditions of life.  Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reduction void ab initio. Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343 (a) and 3.344(a) was void ab initio); see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown, 5 Vet. App. at 419.





ORDER

The reduction in the rating for prostate cancer from 100 percent to zero percent effective January 1, 2014, was not proper, and the 100 percent rating is restored, effective January 1, 2014. 




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


